Citation Nr: 0809624	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic thoracic 
spine disorder.  

2.  Entitlement to service connection for a chronic neck 
disorder.  

3.  Entitlement to service connection for a chronic right 
upper extremity disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1973 to 
February 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The Board notes that a statement of the case was issued in 
regard to the right upper extremity disorder in September 
2007.  Correspondence received from the appellant 
representative in November 2007 has been accepted as a 
substantive appeal.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in November 2004.  A transcript of 
the hearing has been associated with the claims file.  

This case has previously come before the Board.  In February 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A thoracic spine disorder is not shown.  

2.  A chronic neck disability was not manifest in service and 
is not attributable to service.  Arthritis was not shown 
during service or within the initial post-service year.

3.  A chronic right upper extremity disability was not 
manifest in service and is not attributable to service.  
Arthritis was not shown within the initial post-service year.  


CONCLUSIONS OF LAW

1.  A chronic thoracic spine disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A chronic neck disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  A chronic right upper extremity disability was not 
incurred in or aggravated by service and arthritis may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification:  
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  VA examinations are of record.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in April 2007.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).  Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection for 
any particular disability, there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Analysis

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  The Board notes that in this 
case, there has been no assertion of combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) 
are not applicable.

The appellant asserts that he has a cervical spine disorder, 
a right upper extremity disorder, and a thoracic spine 
disorder as a result of service.  More specifically, he 
contends that such are related to a motor vehicle accident 
during service.  In that regard, service medical records, 
dated in August 1974, show that the appellant sustained 
trauma involving areas to include the right scapula, neck, 
and back when the vehicle in which he was driving was 
essentially hit from the rear.  The treatment records include 
findings of neck and back tenderness, as well as right 
posterior superior scapular tenderness associated with local 
swelling, mild bilateral posterior neck tenderness, and 
complaints of radiating pain down the right upper extremity 
to the hand.  X-ray examinations were noted to be normal, and 
the impression was cervical strain.  The records note that a 
neck brace was prescribed, and that he underwent physical 
therapy for the posterior cervical and upper thoracic region.  
In addition, a November 1974 record reflects complaints of 
back pain.  

In his Mach 2003 claim, the appellant stated that since the 
in-service accident he has had pain in his neck, back, and 
right upper extremity, to include radiating pain from the 
neck down into the right arm, as well as weakness in the 
right arm.  The Board notes that the issue of whether the 
appellant has a current disability related to service 
requires competent evidence.  The appellant is competent to 
report his symptoms.  He is not, however, a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Stated differently, his 
statements do not constitute competent medical evidence that 
a current disability is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

In regard to the thoracic spine, the competent evidence 
establishes that there is no current chronic thoracic spine 
disorder.  While the service medical records make reference 
to the thoracic region in association with the 1974 motor 
vehicle accident, at separation in January 1975, the spine 
and musculoskeletal system were normal, tending to establish 
that any in-service symptoms were acute, and resolved.  While 
the appellant has asserted that he has had complaints of pain 
in the thoracic spine since service, as noted in the July 
2007 VA examination report, the initial post-service 
reference to the back and/or thoracic spine is contained in 
post-service work-related records, dated in the 1986 and 
August 1991, showing low back syndrome, thoracic somatic 
dysfunction, and a lumbar contusion and sprain.  Regardless, 
the July 2007 VA examiner determined that there was no 
current thoracic pathology.  The Board has accorded the most 
probative value to the July 2007 VA examination report 
establishing that there is no current disability of the 
thoracic spine.  The examiner reported that the thoracic 
spine was negative to palpation, that there was no muscle 
spasm, and the impression of x-ray examination was no acute 
fractures or dislocations.  The Board notes that the examiner 
reviewed the claims file, and provided a detailed report 
based on a thorough examination.  To the extent that there 
was limitation of motion of the thoracic spine, the examiner 
specifically stated that there was no abnormality of the 
thoracic spine.  A current underlying pathology (disease or 
injury) to account for the appellant's reports of pain has 
not been identified by competent professionals.  As such, 
service connection is not warranted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  

Without a diagnosis of a current underlying thoracic spine 
disability, the Board cannot grant service connection.  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

In regard to the cervical spine/neck and the right upper 
extremity, the Board notes that in addition to cervical spine 
degenerative disc disease diagnosed on VA examination in May 
2003 and July 2007, right frozen shoulder syndrome was noted 
in the July 2007 report and x-ray examination of the right 
shoulder showed degenerative changes.  Thus, the issue in 
regard to the neck and right upper extremity is whether a 
disorder of the neck or right upper extremity, to include 
arthritis, is related to service.  

As noted, the service medical records document treatment for 
cervical spine strain/sprain.  The issue of whether the 
appellant's current disorder of the neck and right upper 
extremity are related to service requires competent evidence.  
See Espiritu, supra.  In that regard, both the May 2003 VA 
examiner and the July 2007 VA examiner determined that 
neither a cervical spine disorder nor a right upper extremity 
is related to service.  Rather, the cervical spine was 
attributed to a post-service work-related injury and the 
right shoulder/arm disorder was attributed to the cervical 
disorder.  

In regard to continuity of symptomatology since separation, 
as asserted in the March 2003 claim, the Board notes that a 
layperson is competent to report that he has had pain 
continuously since an in-service injury or since separation.  
In this case, the record establishes an in-service injury.  
At separation, however, the spine and musculoskeletal system 
were normal, tending to establish that in-service 
manifestations were acute, and resolved.  In addition, the 
initial evidence of a cervical spine disorder is contained in 
worked-related records, dated many years post service.  The 
post-service evidence includes a 1986 assessment of muscle 
strain, an April 1991 record noting that the appellant was 
incapacitated and unable to work due to discogenic syndrome 
of the cervical spine, and a November 1992 notation of rule 
out herniated cervical disc. The impression of x-ray 
examination of the cervical spine in August 1996 in 
association with "injury compensation" was degenerative 
arthritis and degenerative disc disease, and the impressions 
in March 1997 were loss of normal cervical lordosis, 
multilevel anterior and posterior spondylytic changes, as 
well as disc space loss, and bilateral neural foraminal 
narrowing.  

In providing an opinion in this matter, the July 2007 VA 
examiner stated that based on a review of the record, to 
include the fact that the appellant had a work-related 
injury, it was not likely that the cervical spine disorder 
and frozen right shoulder were related to service, to include 
the in-service injury in 1974, noting an onset of symptoms 
many years post service.  The Board notes that a Social 
Security Administration (SSA) determination reflects 
disability due to osteoarthritis and allied disorders, with a 
date of onset in January 1998.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The VA examiner noted that no 
right shoulder disorder was identified at the time of the SSA 
disability determination for the neck and back, and added 
that a June 2003 record reflects the neurosurgeon's opinion 
that the movement of the right arm aggravated the appellant's 
neck pain, causing the right shoulder to become stiff with 
disuse.  Thus, the competent evidence establishes that a 
right shoulder disorder is attributable to the nonservice-
connected cervical spine disorder.  

In this case, the Board has accorded more probative value to 
the competent medical opinions establishing that neither a 
cervical spine disorder nor a right upper extremity disorder 
is related to service.  Such evidence is consistent with the 
contemporaneous medical records, to include the normal 
separation examination report, and the Board finds the 
medical opinions to be reasoned and probative.  In addition, 
the record establishes that arthritis was not shown during 
service or within the initial post-service year.  

In regard to the appellant's assertion that VA examinations 
have been inadequate, as was suggested in the July 2003 
notice of disagreement, the Board notes that the appellant 
has provided no evidence that the examiners were incompetent.  
In addition, other than his own statements, he has provided 
no contradictory evidence.  

To the extent that any examiner has noted the appellant's 
history of the claimed disorders on appeal since service, to 
include in the June 2003 and the July 2007 VA examination 
reports, such is a mere transcription of lay history.  Such 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

In sum, the evidence establishes that the appellant's spine 
and musculoskeletal system were normal at separation, that 
arthritis was not shown during service or within the initial 
post-service year, that the appellant does not have a 
thoracic spine disability, and that neither a cervical spine 
disorder nor a right upper extremity disorder, to include 
frozen shoulder syndrome, is related to service.  The 
preponderance of the evidence is against the claims of 
service connection for a thoracic spine disorder, a neck 
disorder, and a right upper extremity disorder, to include 
arthritis, and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  








ORDER

Service connection for a thoracic spine disorder is denied.  

Service connection for a neck disorder is denied. 

Service connection for a right upper extremity disorder is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


